Citation Nr: 1007827	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1959 to 
August 1961.  He died in June 1996.  The appellant is the 
Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.


FINDINGS OF FACT

1.  The Veteran died in June 1996, the death certificate 
lists the immediate causes of his death as complications of 
renal failure and chronic obstructive pulmonary disease 
(COPD).  The death certificate also indicates that 
arteriosclerotic heart disease and degenerative arthritis 
were significant conditions that contributed to the Veteran's 
death but which did not result in the underlying cause of 
death.

2.  At the time of his death, the Veteran was service 
connected for a right knee disability.  Service connection 
was also granted on an accrued benefits basis for a left knee 
disability and for a hip disability as secondary to the 
Veteran's service connected right knee.

3.  The weight of medical evidence fails to show that the 
Veteran's two falls either caused or were a contributory 
cause of his death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See id.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death that by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The Veteran passed away in June 1996.  The death certificate 
lists the immediate causes of his death as complications of 
renal failure and COPD.  The death certificate also indicates 
that arteriosclerotic heart disease and degenerative 
arthritis were significant conditions that contributed to the 
Veteran's death but which did not result in the underlying 
cause of death.

At the time of his death, the Veteran was service connected 
only for a right knee disability; although service connection 
was subsequently granted on an accrued benefits basis for a 
left knee disability and a hip disability as secondary to the 
Veteran's service connected right knee.

In November 1997, the Board denied service connection for the 
cause of the Veteran's death, concluding that there was no 
evidence showing that the Veteran had either COPD or renal 
disease during service, and that the Veteran's lone service 
connected disability at that time, traumatic arthritis of the 
right knee (evaluated as 10 percent disabling), did not cause 
or materially hasten the cause of his death.  This denial was 
not appealed, and was final upon its issuance.

The appellant has not specifically challenged the conclusion 
of that decision.  However, subsequent to that decision, her 
accrued benefits claim was granted, adding two additional 
service connected disabilities.  

In the wake of those disabilities being service connected, 
the appellant refiled her claim of entitlement to service 
connection for the cause of the Veteran's death.  The theory 
of this claim was that the Veteran's death was a direct 
result of injuries sustained from two falls when his service 
connected knees gave way.  Specifically, the appellant 
contends that the Veteran fractured his hip and back in two 
separate falls in 1995, and that these injuries caused his 
multiple other health illnesses and conditions to deteriorate 
more rapidly, culminating in his death.  She believes 
therefore that the Veteran's service connected disabilities 
which led to his falls should be considered to be 
contributing causes of his death.  

The evidence demonstrates that the Veteran fell twice in 
1995, fracturing his right hip in March 1995 and fracturing 
his back in June 1995.  

However, even before his first fall in March 1995, the 
Veteran was not in good health as he was saddled with a 
number of serious ailments.  The record from the 
rehabilitation hospital in April 1995 noted that the Veteran 
had a past medical history of severe COPD, severe 
atherosclerotic coronary artery disease, long-standing 
diabetes mellitus, recent hospitalization for COPD 
exacerbation and exacerbation of his chronic renal failure 
which had already required dialysis on two occasions, 
hypertension, arthritis, status post right carotid 
endarterectomy, two previous femoral bypasses, and ankylosing 
spondylitis.  The evidence also confirms that the Veteran had 
smoked for many years.

Despite his ailments, following the surgery after his first 
fall, the Veteran lost weight, his shortness of breath 
decreased significantly, his hip pain decreased, and his 
independence greatly improved.  The Veteran was discharged 
home in stable condition after approximately 3 weeks.

The Veteran fell again in June 1995, fracturing his thoracic 
spine and requiring surgery.  At the time of this injury, the 
Veteran had fallen while he was out helping with his cattle.  
The Veteran was hospitalized for approximately 2 weeks 
following the fall.  

At the consultation prior to the Veteran's spinal surgery in 
June 1995, he was warned that above and beyond the risks 
associated with the surgery, due to his general medical 
condition alone, he was at a high risk for potentially fatal 
medical conditions such as myocardial infarction, an 
acceleration or worsening of his peripheral vascular disease, 
and pulmonary problems including pneumonia. 

Nevertheless, the appellant believes that the injuries the 
Veteran's incurred as a result of his falls essentially 
weakened him to such a degree that all of his non-service-
connected ailments and illnesses deteriorated more rapidly, 
thereby resulting in his death.

In support of her claim, the appellant submitted a letter 
from Dr. Kirit K. Joshi dated in September 1996.  Dr. Joshi 
reported that the Veteran had been under his care for the 
three years preceding the Veteran's death for treatment of 
kidney failure and hypertension; and he noted that the 
Veteran also had complications from diabetes, emphysema, and 
congestive heart failure.  He then indicated that following 
his two falls in 1995, with the resulting fractures, the 
Veteran's medical condition deteriorated rapidly, indicating 
that the Veteran developed pneumonia and subsequently 
congestive heart failure.  Dr. Joshi indicated that the 
Veteran had to be hospitalized because of these complications 
and ultimately succumbed to these complications.

It is noted that this opinion suggested a link between the 
Veteran's falls and his eventual death.  However, Dr. Joshi 
did not provide any explanation for the fact that the Veteran 
lived for more than a year after his second fall; and, while 
Dr. Joshi mentioned some of the serious health issues that 
the Veteran had at the time of his first fall, he did not 
explain how the fall materially influenced these conditions 
and accelerated the Veteran's death.  For example, he 
indicated that he had been treating the Veteran for 
congestive heart failure leading up to the Veteran's falls 
and then indicated somewhat curiously that the falls led the 
Veteran to develop congestive heart failure.

Nevertheless, because this opinion suggested a link between 
the Veteran's falls and his subsequent death a year later, 
the Board remanded for an additional medical opinion to 
address the etiology of the Veteran's death.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board also sought 
to obtain additional treatment records from the time of the 
Veteran's death.

On remand, the VA examiner was asked to determine whether it 
was at least as likely as not that any consequences of the 
Veteran's 1995 falls in which he fractured his right hip and 
thoracic spine contributed substantially and materially to 
his death in June 1996 from renal failure and COPD.  

A medical opinion of record was obtained in January 2009.  
The examiner reviewed the Veteran's claims file, including 
the letter from Dr. Joshi described above.  The examiner also 
noted the Veteran's extensive general medical history at the 
time he presented for treatment of his broken right hip in 
March 1995 which included severe COPD, severe atherosclerotic 
coronary artery disease, long-standing diabetes mellitus, 
recent hospitalization for COPD, and exacerbation of chronic 
renal failure which had required dialysis on two occasions, 
hypertension, arthritis, and status post right carotid 
endarterectomy.    

The examiner acknowledged the Veteran's falls that had 
resulted in a fractured hip in March 1995 and a fractured 
spine in June 1995; however, he found that the Veteran had 
chronic, multiple medical problems prior to his falls, and 
that his death was a culmination of those multiple medical 
problems.  The examiner explained that neither the worsening 
of the Veteran's renal failure nor his development of 
pneumonia occurred soon after either of the falls; and, in 
fact, it was noted in a February 1996 treatment record that 
the Veteran had been doing well until a week earlier when he 
had an increase in respiratory symptoms.  Furthermore, the 
Veteran lived for more than a year after his second fall.  
Based on his review of the evidence, including the Veteran's 
overall medical problems, his previous episodes of renal 
failure and COPD, and the proximity of the falls to the 
Veteran's death, the examiner opined that the falls were less 
likely than not to be the primary or significant contributing 
factor to the Veteran's death.  

A second medical opinion was obtained in June 2009 that also 
concluded that it was less likely than not that the Veteran' 
death was substantially or materially related to either his 
hip or spinal fractures.  Rather, the examiner found that it 
was most likely that the Veteran's death was the result of 
his chronic multifactorial medical conditions.

There is no suggestion that the Veteran's falls directly 
caused his death; rather, it is argued that the Veteran's 
service connected disabilities are a contributory cause of 
death.

Dr. Joshi argued that the Veteran's falls and fractures 
caused his medical condition to deteriorate rapidly.  As an 
example, he pointed to the Veteran's development of pneumonia 
in December 1995.  However, Dr. Joshi did not provide a 
rationale for how he reached such a conclusion, and he did 
not discount the role of the Veteran's COPD which was severe 
before either of the Veteran's falls in causing his 
pneumonia.  Additionally, while Dr. Joshi indicated that the 
Veteran's medical condition deteriorated rapidly following 
his falls; the fact remains that the Veteran lived for more 
than a year after the second fall.

Dr. Joshi's opinion has been considered, but given the fact 
that two subsequent medical professionals have concluded 
after a review of the claims file (including Dr. Joshi's 
letter) that it is less likely than not that the Veteran's 
service connected disabilities were a contributory cause of 
his death, the medical evidence against the appellant's claim 
outweighs the evidence in its favor.  The two VA opinions 
were rendered after reviews of the Veteran's claims file and 
consideration of Dr. Joshi's opinion.  Additionally, the 
Board finds that the conclusion reached by the two examiners 
is more plausible given the Veteran's extensive medical 
conditions that were unrelated to, and pre-existed, his 
falls.  

Prior to his falls, the Veteran was not a healthy man.  He 
had heart problems, renal failure that had already required 
dialysis on several occasions, diabetes mellitus with 
neuropathy and nephropathy, and severe lung problems, to name 
just a few.  It is true that the Veteran's falls were 
serious; however, the Veteran did not succumb to infection or 
disease stemming from post-fall surgeries, rather he fought 
them off and continued with his life, living for 
approximately a year after his second fall.  The Veteran did 
develop pneumonia in December 1995, but it is unclear why 
this would be considered the result of his fall. 
 
The appellant believes that the Veteran's falls were a 
contributory cause of his death, but she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, her opinion is an insufficient basis upon which to 
grant service connection for the cause of the Veteran's 
death.  The two VA opinions provide the most reasoned and 
plausible analysis of the Veteran's condition leading to his 
death.  

Given the well-reasoned conclusions advanced in the two VA 
medical opinions, the weight of the medical evidence is 
against the appellant's claim, as the evidence does not show 
that complications from the Veteran's falls contributed 
substantially and materially to his death; that they combined 
to cause his death; that they aided or lent assistance to the 
production of his death; or that they resulted in such 
debilitating effects and general impairment of health that 
the Veteran was rendered materially less capable of resisting 
the effects of other disease or injury causing death.

As the criteria for service connection for the cause of the 
Veteran's death have not been met, the appellant's claim is 
denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in March 
2003, which informed the appellant of all the elements 
required by the Pelegrini II Court as stated above.  
Additional notice was provided by a letter in May 2009 which 
explained how effective dates and disability ratings are 
calculated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

It is noted that the appellant has not been specifically 
notified about the conditions for which the appellant was 
service connected at the time of his death.  However, any 
failure to notify the appellant of this situation was 
harmless error, as it is clear from the evidentiary record, 
that the appellant is well informed as to the Veteran's 
service connected disabilities.  At the time of his death, 
the Veteran's only service connected disability was a right 
knee disability.  However, following his death, the appellant 
successfully pursued a claim for accrued benefits.  Following 
the grant of these benefits, the appellant crafted a new 
claim for benefits that was specifically based on the 
Veteran's service connected orthopedic disabilities.  As 
such, it is clear that the appellant was well aware of the 
Veteran's service connected disabilities, and a remand for 
additional notice would not serve any purpose.

Private and VA treatment records have been obtained, as have 
the Veteran's service treatment records.  Several medical 
opinions of record were also obtained.  Additionally, the 
appellant was offered the opportunity to testify at a 
hearing, but she declined.  Further, to assist the appellant 
substantiate her claim, VA solicited medical opinions to 
determine whether the Veteran's death was related to an 
injury or disease of service origin.

Thus, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for the cause of the Veteran's death is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


